APPLICATION FOR REHEARING
BY THE COURT:
The application is extended, but further discussion of the assignments of error would serve no good purpose. We undertook to consider and discuss them in our original opinion. Some objection is made to our observation to the effect that the weight of the evidence was not assigned as error and it is possible that we were mistaken in this observation. However, it is immaterial because we gave consideration and so indicated of this assigned, error and expressed ourselves in respect thereto. P. 21, opinion.
Counsel for the appellant has settled convictions on the matters presented in the original briefs and reiterated and urged with much fervor in the application, and. is slightly inordinate in comparitive illustration at pages 13, 14 and 15 thereof. It so happens that this court has a different viewpoint of the law. If we have laid down any erroneous principles of law as urged by counsel, it is not the result of any hasty consideration of the questions presented and comes after extended and mature attention, to all of them.
Application for rehearing denied.
HORNBECK, PJ., GEIGER & BARNES, jj.,- concur.'